August 1, 2011 Via EDGAR John Hartz, Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549-6010 Re: Tractor Supply Company Form 10-K for Fiscal Year Ended December 25, 2010 Filed February 23, 2011 Form 10-Q for Fiscal Quarter ended March 26, 2011 Filed May 3, 2011 File No. 0-23314 Dear Mr. Hartz: On behalf of Tractor Supply Company (the “Company,” “us” or “we”), please find below the responses to the comments issued by the staff of the Division of Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in the Staff’s letter dated July 19, 2011 (the “Comment Letter”), concerning the Company’sForm 10-K for Fiscal Year ended December 25, 2010 Filed February 23, 2011 and the Company’s Form 10-Q for the Fiscal Quarter ended March 26, 2011 Filed May 3, 2011. For your convenience, we have set out the text of the comments from the Comment Letter, followed by the responses. FORM 10-K FOR THE PERIOD ENDED DECEMBER 25, 2010 General 1.Where a comment below requests additional disclosures or other revisions to be made, these revisions should be included in your future filings, including your interim filings, if applicable. RESPONSE: Where a comment requests additional disclosures or other revisions to be made, we will include the revisions in future filings, including interim filings, if applicable. As appropriate below, we have provided proposed revised text in italics as we expect such to appear in future filings. John Hartz Securities and Exchange Commission August 1, 2011 Page 2 Financial Statements Notes to the Financial Statements General 2.Please briefly disclose the factors used to identify your single reportable segment, including whether operating segments have been aggregated.Refer to ASC 280-10-50-21(a).Please also provide the products and services disclosures required by ASC 280-10-50-40. RESPONSE: The Company manages the business on the basis of one operating segment. The information that our chief operating decision maker regularly reviews when assessing performance and allocating resources is the consolidated operations of the Company; thus no aggregation is applicable.We will include the products and services disclosures required by ASC 280-10-50-21(a) in future filings.Below is the proposed wording for the new disclosure: Tractor Supply Company has one reportable segment which is the retail sale of farm and ranch products.The Company manages the business on the basis of one operating segment. The following chart indicates the average percentage of sales represented by each of our major product categories for the three and six months ended June 25, 2011 and June 26, 2010: Fiscal three months ended Fiscal six months ended June 25, 2011 June 26, 2010 June 25, 2011 June 26, 2010 Product Category: Livestock and Pet 38
